DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Sangki Park, on 2/8/2022:

CLAIMS

 (Canceled)

2.	(Currently Amended) A method for detecting and communicating vehicle safety information, the method comprising:
receiving, at an onboard vehicle computing system, sensor information from one or more sensors that are part of a vehicle;
onboard vehicle computing system, a road hazard proximate and external to the vehicle based on at least part of the sensor information received from the one or more sensors;
obtaining, by the onboard vehicle computing system, a location of the vehicle that is associated with the road hazard from a location subsystem of the vehicle;
generating, by the onboard vehicle computing system, road hazard information for the road hazard 
transmitting, by the onboard vehicle computing system, the road hazard information to [[the]] a remote server system over one or more wireless communication networks, wherein the remote server system is stationary and remote from the onboard vehicle computing system and other vehicles and configured to notify the other vehicles proximate the location about the road hazard based on the road hazard information from the vehicle,
wherein the one or more sensors include one or more vehicle state sensors that are configured to detect a current state of one or more components of the vehicle,
wherein the sensor information includes the current state of the one or more components of the vehicle, 
wherein the one or more components include one or more doors of the vehicle, and
wherein the current state of the one or more doors includes information identifying whether the one or more doors are open or closed.


selecting a category for the road hazard from among a plurality of categories based on the sensor information,
wherein the road hazard information additionally includes the category.
 
4.	(Previously presented) The method of claim 3, wherein the remote server system is further configured to notify the other vehicles based, at least in part, on the category for the road hazard.

5.	(Currently Amended) The method of claim 2, further comprising:
receiving, at the onboard vehicle computing system, a notification from the remote server system identifying another road hazard, wherein the other road hazard was detected by one or more other vehicles that reported the other road hazard to the remote sever system; and
outputting, by the onboard vehicle computing system, notification information to [[the]] a user of the vehicle in response to receiving the notification.

6.	(Currently Amended) The method of claim 5, wherein the notification information comprises an alert identifying the other road hazard that is visually output on one or more displays of the vehicle.

notification information comprises an alert identifying the other road hazard that is audibly output using one or more speakers of the vehicle.

8.	(Currently Amended) The method of claim 5, wherein the notification information comprises navigation guidance that is output by the vehicle and presents a way to avoid the other road hazard.

9.	(Previously presented) The method of claim 2, wherein:
the one or more sensors include one or more cameras that is part of the vehicle, and the sensor information includes image information obtained from the one or more cameras.

10.	(Previously presented) The method of claim 2, wherein:
the one or more sensors include one or more motion sensors that are part of the vehicle, and
the sensor information includes motion information obtained from the one or more motion sensors.

11.	(Currently Amended) The method of claim 2, wherein:
the one or more sensors include one or more environmental sensors that are part of the vehicle, and
containing of [[for]] an ambient environment where the vehicle is currently located, as detected by the one or more environmental sensors.

12.	(Cancelled) 

13.	(Cancelled) 

14.	(Cancelled) 

15.	(Currently Amended) A method for detecting and communicating vehicle safety information, the method comprising:
receiving, at an onboard vehicle computing system, sensor information from one or more sensors that are part of a vehicle;
detecting, by the onboard vehicle computing system, a road hazard proximate and external to the vehicle based on at least part of the sensor information received from the one or more sensors;
obtaining, by the onboard vehicle computing system, a location of the vehicle that is associated with the road hazard from a location subsystem of the vehicle;
generating, by the onboard vehicle computing system, road hazard information for the road hazard, wherein the road hazard information identifies, at least, the road hazard and the location; and
transmitting, by the onboard vehicle computing system, the road hazard information to a remote server system over one or more wireless communication networks, wherein the remote server system is stationary and remote from the onboard vehicle computing system and other vehicles and configured to notify the other vehicles proximate the location about the road hazard based on the road hazard information from the vehicle, 
wherein the one or more sensors include one or more vehicle state sensors that are configured to detect a current state of one or more components of the vehicle,
wherein the sensor information includes the current state of the one or more components of the vehicle, 
wherein the one or more components include one or more external lights of the vehicle, and the current state of the one or more external lights includes information identifying whether the one or more external lights are on or off, and
wherein the one or more external lights include hazard lights of [[for]] the vehicle.

16.	(Currently Amended) A method for detecting and communicating vehicle safety information, the method comprising:
receiving, at an onboard vehicle computing system, sensor information from one or more sensors that are part of a vehicle;
detecting, by the onboard vehicle computing system, a road hazard proximate and external to the vehicle based on at least part of the sensor information received from the one or more sensors;
obtaining, by the onboard vehicle computing system, a location of the vehicle that is associated with the road hazard from a location subsystem of the vehicle;
generating, by the onboard vehicle computing system, road hazard information for the road hazard, wherein the road hazard information identifies, at least, the road hazard and the location; and
transmitting, by the onboard vehicle computing system, the road hazard information to a remote server system over one or more wireless communication networks, wherein the remote server system is stationary and remote from the onboard vehicle computing system and other vehicles and configured to notify the other vehicles proximate the location about the road hazard based on the road hazard information from the vehicle, 
wherein the one or more sensors include one or more vehicle state sensors that are configured to detect a current state of one or more components of the vehicle,
wherein the sensor information includes the current state of the one or more components of the vehicle, 
wherein the one or more components include one or more external lights of the vehicle, and the current state of the one or more external lights includes information identifying whether the one or more external lights are on or off, and
wherein the one or more external lights include fog lights of [[for]] the vehicle.

17.	(Currently Amended) A method for detecting and communicating vehicle safety information, the method comprising:
receiving, at an onboard vehicle computing system, sensor information from one or more sensors that are part of a vehicle;
detecting, by the onboard vehicle computing system, a road hazard proximate and external to the vehicle based on at least part of the sensor information received from the one or more sensors;
obtaining, by the onboard vehicle computing system, a location of the vehicle that is associated with the road hazard from a location subsystem of the vehicle;
generating, by the onboard vehicle computing system, road hazard information for the road hazard, wherein the road hazard information identifies, at least, the road hazard and the location; and
transmitting, by the onboard vehicle computing system, the road hazard information to a remote server system over one or more wireless communication networks, wherein the remote server system is stationary and remote from the onboard vehicle computing system and other vehicles and configured to notify the other vehicles proximate the location about the road hazard based on the road hazard information from the vehicle, 
wherein the one or more sensors include one or more vehicle state sensors that are configured to detect a current state of one or more components of the vehicle,
wherein the sensor information includes the current state of the one or more components of the vehicle, 
wherein the one or more components include one or more external lights of the vehicle, and the current state of the one or more external lights includes information identifying whether the one or more external lights are on or off, and
of [[for]] the vehicle.

18.	(Currently Amended) A method for detecting and communicating vehicle safety information, the method comprising:
receiving, at an onboard vehicle computing system, sensor information from one or more sensors that are part of a vehicle;
detecting, by the onboard vehicle computing system, a road hazard proximate and external to the vehicle based on at least part of the sensor information received from the one or more sensors;
obtaining, by the onboard vehicle computing system, a location of the vehicle that is associated with the road hazard from a location subsystem of the vehicle;
generating, by the onboard vehicle computing system, road hazard information for the road hazard, wherein the road hazard information identifies, at least, the road hazard and the location; and
transmitting, by the onboard vehicle computing system, the road hazard information to a remote server system over one or more wireless communication networks, wherein the remote server system is stationary and remote from the onboard vehicle computing system and other vehicles and configured to notify the other vehicles proximate the location about the road hazard based on the road hazard information from the vehicle, 
wherein the one or more sensors include one or more vehicle state sensors that are configured to detect a current state of one or more components of the vehicle,
wherein the sensor information includes the current state of the one or more components of the vehicle, and 
wherein the one or more components include one or more windshield wipers of [[for]] the vehicle, and the current state of the one or more windshield wipers includes information identifying whether the one or more windshield wipers are on or off

19.	(Previously presented) The method of claim 2, wherein the road hazard comprises a dangerous road condition at the location.

20.	(Previously presented) The method of claim 2, wherein the road hazard comprises an accident involving one or more vehicles at the location.

21.	(Previously presented) The method of claim 2, wherein the road hazard comprises a dangerous weather condition at the location.

22. 	(New) The method of claim 2, wherein the road hazard occurs apart from the vehicle. 

23.	(New) The method of claim 2, wherein detecting the road hazard comprises:
detecting, by onboard vehicle computing devices of a plurality of vehicles, the road hazard proximate and external to the plurality of vehicles based on sensor 
wherein the remote server system is configured to notify other vehicles proximate the location about the road hazard based on the road hazard information from the plurality of vehicles. 

24.	(New) The method of claim 2, wherein detecting the road hazard comprises detecting, by the onboard vehicle computing system, the road hazard proximate and external to the vehicle based on the sensor information received from the one or more vehicle state sensors. 

25.	(New) The method of claim 15, wherein detecting the road hazard comprises detecting, by the onboard vehicle computing system, the road hazard proximate and external to the vehicle based on the sensor information received from the one or more vehicle state sensors. 

26.	(New) The method of claim 16, wherein detecting the road hazard comprises detecting, by the onboard vehicle computing system, the road hazard proximate and external to the vehicle based on the sensor information received from the one or more vehicle state sensors. 

27.	(New) The method of claim 17, wherein detecting the road hazard comprises detecting, by the onboard vehicle computing system, the road hazard 

28.	(New) The method of claim 18, wherein detecting the road hazard comprises detecting, by the onboard vehicle computing system, the road hazard proximate and external to the vehicle based on the sensor information received from the one or more vehicle state sensors. 

29.	(New) A method for detecting and communicating vehicle safety information, the method comprising:
receiving, at an onboard vehicle computing system, sensor information from one or more sensors that are part of a vehicle;
detecting, by the onboard vehicle computing system, a road hazard proximate and external to the vehicle based on at least part of the sensor information received from the one or more sensors;
obtaining, by the onboard vehicle computing system, a location of the vehicle that is associated with the road hazard from a location subsystem of the vehicle;
generating, by the onboard vehicle computing system, road hazard information for the road hazard, wherein the road hazard information identifies, at least, the road hazard and the location; and
transmitting, by the onboard vehicle computing system, the road hazard information to a remote server system over one or more wireless communication networks, wherein the remote server system is stationary and remote from the onboard 
wherein the one or more sensors include one or more vehicle state sensors that are configured to detect a current state of one or more components of the vehicle,
wherein the sensor information includes the current state of the one or more components of the vehicle, and 
wherein the one or more components include a brake of the vehicle, and the current state of the brake includes information identifying whether the brake is engaged. 

30.	(New) The method of claim 29, wherein detecting the road hazard comprises detecting, by the onboard vehicle computing system, the road hazard proximate and external to the vehicle based on the sensor information received from the one or more vehicle state sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Charles J Han/
Primary Patent Examiner, Art Unit 3662